Citation Nr: 1711008	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a chest condition.

3.  Entitlement to a disability rating for a skin condition in excess of 10 percent prior to April 27, 2009 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has now been transferred to the RO in Oakland, California.

These matters were previously before the Board, and, in May 2015, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.



FINDINGS OF FACT

1.  A chronic low back disorder is not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease and joint disease of the lumbar spine is related to his active service.  

2.  A chronic disorder of the chest wall is not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed left pectoralis strain is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for service connection for a chest condition have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations.  The reports of those examinations are adequate for rating purposes.  The examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that this matter was previously before the Board in May 2015, and the Board remanded this matter for additional VA examinations.  Additional VA examinations have been completed in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran is seeking service connection for a low back disorder and for a chest condition.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service or in the presence of continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.

Low Back

At issue is whether the Veteran is entitled to service connection for a low back disorder.  The weight of the evidence does not demonstrate that there is a medical nexus between the Veteran's current low back disorder and an in-service incurrence.  Nor does the weight of the evidence indicate that the Veteran manifested his current low back disorder within one year of separation of service or manifested continuity of symptomology since separation from service.

Service treatment records indicate that the Veteran sought treatment for back pain in June and July 1972.  The Veteran manifested full range of motion, and did not manifest muscle spasm, during this period of time.  A diagnosis of a low back disorder was not made.  The Veteran underwent a separation examination in October 1972.  The Veteran's back was evaluated as normal.

After separation of service, the record is silent for reports of, or treatment for, back problems until 2001.  A June 2003 chronological review of records indicates that the Veteran injured his back in September 2001, which resolved by October 2001.

In a July 2004 private treatment record, the Veteran reported that he injured his back moving boxes on and off pallets while at work.  Private treatment records indicate that the Veteran sought treatment for long-term occupational back pain thereafter.

An August 2004 imaging report noted an impression of degenerative disk disease.  A January 2005 primary treating physician's progress report submitted for a state disability claim indicated that the Veteran injured his back in July 2004 resulting in degenerative disc disease.


The Veteran underwent a VA examination in April 2008.  The Veteran reported that he first injured his back in April 1972 while moving cargo, and that he had been experiencing back pain ever since.  The examiner diagnosed the Veteran with degenerative disc disorder.

In an October 2008 statement, the Veteran reported that he injured himself unloading cargo in 1972.  The Veteran stated that after separating from service he was careful not to strain his back while employed as a physical laborer.  The Veteran further reported that he injured his back again in 1989 and September 2001.  He believed his back injury was chronic, because when he was younger his back pain would periodically manifest and quickly resolve; but currently his back pain was always present. 

In a July 2013 statement, the Veteran indicated that he injured himself in 2001 and in 2004.

The Veteran underwent another VA examination in July 2015.  He reported first experiencing back pain in-service; claiming that it had continued ever since.  He gave a history of subsequent incidents in 1986 or 1987 as well as in 2004.  The examiner diagnosed the Veteran with degenerative disc and joint disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back disorder was related to a period of service.  First the examiner noted that the normal recovery period for the kind of back strain the Veteran reported experiencing in-service was one to 12 weeks, and the Veteran did not separate for an additional four months after seeking treatment for his back.  The examiner further indicated treatment records are silent for reports of, or treatment for, a back problem until 2001.  

The Veteran is not entitled to service connection for a low back disorder.  The Veteran clearly has a current back disorder, and his treatment records indicate that he sought treatment for back pain in-service.  Nevertheless, the weight of the evidence does not demonstrate a medical nexus between his current back disorder and an in-service incurrence; manifestation of his current degenerative disc and joint disease of the lumbar spine within one year of separation; or continuity of symptomology since separation.

The weight of the evidence indicates that the Veteran's in-service back injury resolved in-service.  First, the Veteran only sought treatment over a brief two month period.  Second, the July 2015 VA examiner indicated that the kind of injury the Veteran described usually resolves within 12 weeks.  Third, the Veteran's back was evaluated as normal in his separation examination conducted several months later.  Finally, the Veteran, in October 2008, admitted that when he was younger his back pain would periodically manifest and quickly resolve.  Put another way, the Veteran's in-service back injury resolved before separation of service.

There is also ample evidence showing that the Veteran injured himself multiple times while employed in a civilian capacity.  The Veteran made multiple statements indicating that he injured himself at least once during the 1980s (1986, 1987, or 1989), once in 2001, and once in 2004.  Treatment records confirm that the Veteran experienced two occupational back injuries in 2001 and in 2004.  A June 2003 chronological review of records indicates that the Veteran injured his back in September 2001 which resolved in October 2001.  Treatment records further indicate that the Veteran sought treatment for a back disorder from 2004 to present.  Therefore, the weight of the evidence indicates that the Veteran's current back disorder did not manifest within one year of separation of service, because his in-service back disorder resolved prior to separation of service; and his current back disorder did not begin to manifest until 2004.  The Veteran clearly manifested back symptomology sporadically between separation of service in 1972 and the onset of his current disability in 2004.  Nevertheless, sporadic reports of back symptoms over the course of almost three decades is not sufficient to demonstrate that the Veteran manifested continuous symptomology from separation of service to present.

The weight of the evidence likewise fails to demonstrate a medical nexus between the Veteran's current back disorder and his in-service incurrence.  A July 2015 VA examiner opined that the Veteran's back disorder was not related to a period of service.  There is no competent medical opinion to the contrary.   Decades passed between the resolution of his in-service back injury and the onset of his current back disability in 2004.

In sum, the weight of the probative evidence of record fails to demonstrate a medical link between the Veteran's back disorder and a period of active service; of which there is also no record of a diagnosis within one year of separation or continuity of symptoms.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a low back disorder is denied.

Chest

The Veteran submitted multiple statements during the pendency  of this appeal reporting that he experienced chest pain that can be exacerbated by arm movement.

Treatment records indicate that the Veteran sought treatment for chest pain in August 1972.  The Veteran stated, at the time, that at first he thought it was heart burn.  An undated service treatment record indicates that the Veteran sought treatment again sometime before September 10, 1972; although the treatment record is undated it is on the same page as another dated treatment record.  A physical examination and his chest X-ray were within normal limits, and the Veteran was not diagnosed with a chest condition.  The Veteran underwent a separation examination in October 1972.  The Veteran's chest was evaluated as normal.

After separation, the record is silent for reports of, or treatment for, chest pain until 2003.  A January 2004 private treatment record indicates that the Veteran sought treatment for chest pain which began to manifest six months prior to seeking treatment (approximately June 2003).  Subsequent treatment records indicates that the Veteran continued to seek treatment for chest pain.

The Veteran underwent a VA examination in July 2015.  The Veteran reported experiencing chest wall pain in-service, and he claimed to manifest chest pain ever since.  The Veteran also stated that minimizing his left arm movement minimizes his chest pain.  The examiner diagnosed the Veteran with a left pectoralis strain.  The examiner opined that the Veteran's chest condition was less likely than not related to a period of service.   

The examiner explained that the Veteran had a single episode of left chest wall pain.  No injury was described and the pain was sharp and associated with deep breathing.  He observed that he had several other sick call visits between that time and discharge, although no further visits are noted referable to left chest pain.  It was similarly noted that the Veteran had visits to the VA in 1973 and 1976, and chest pain was not mentioned as a complaint.  The next available records are in 2001 and there are a number of visits between 2001 and 2003, with no mention of a chest pain complaint until late in 2003.  He was seen intermittently over the ensuing few months, and on those records it indicates that the Veteran had reported chest pain had been present for about 6 months intermittently. The examiner added that there are two years of records between 2001 and 2003 with no complaints of chest pain. 

The Veteran did undergo evaluation and cardiac and pulmonary etiologies were ruled out, and this was attributed to musculoskeletal strain, as the Veteran had reported some pain with breathing and specifically pain with moving the left arm up, and was relieved with keeping the arm down.  He was seen in January of 2004 with resolution of the chest pain.  The examiner noted that VA records do not indicate any further complaints or visits referable to the chest pain until 2008.  

In this regard, the examiner explained that this pattern would suggest long asymptomatic intervals, consistent with intermittent activity related strains.  There is currently no evidence of any pulmonary or cardiac etiology, and current evaluation reveals no evidence of chest wall pain on palpation, the left chest wall musculature maintains excellent tone, with no evidence of atrophy and 5/5 strength.  He said it was evident that the complaint in service represented an acute and transitory event with interval resolution, as evidenced by the lack of further complaints during service.  He acknowledged the Veteran report that he has had constant chest pain since service.  However, the observed this statement is in contrast with his records, specifically those in 2004 in which he indicated chest pain for 6 months.  

The weight of the evidence indicates that the Veteran's chest disability is not related to a period of service.  The Veteran did seek treatment for a chest condition in-service, but he was not diagnosed with a disorder; and his chest was evaluated as normal upon separation of service.  The earliest memorialization of chest pain after separation of service does not occur until a January 2004 private treatment record indicating that his chest pain began six months prior.  Therefore, the Veteran did not begin to manifest chest pain again until approximately June 2003; decades after separation of service.  Finally, there is no VA examination or medical opinion of record indicating a medical nexus between the Veteran's current chest condition and an in-service incurrence.

Additional Considerations

Consideration has also been given to the Veteran's personal assertion that he has present low back and chest muscle disabilities that are related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4  (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.



ORDER

Service connection for a low back disorder is denied.

Service connection for a chest condition is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


